internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend z amount of scholarship uil dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program to help students with the cost of tuition at private high schools you will seek to assist individuals who have demonstrated potential for academic excellence you will determine grant amounts on a case by case basis they are expected to be approximately dollar_figurez per recipient per year you will publicize your grant program on the website of the secondary school as well as by identifying educational and religious institutions in the community - including schools and churches - and provide oral printed and electronic information about the available grants letter catalog number 58263t to be eligible for consideration for a grant applicants must meet the following criteria applicants must display academic potential and interest in extracurricular activities applicants must have been accepted at the secondary school applicants must be in good standing with their current academic institution applicants must be available for in-person or telephone interviews and must provide personal and academic references and must not be a spouse ancestor descendant or spouse of a descendant of any contributor or director to the foundation your directors will determine grants based on the applicant's academic record and other academic credentials participation in extracurricular activities financial need information obtained from prior academic advisors and educators affiliation within the community if applicable and references grants will be paid directly to the high school recipients must agree to provide reports in the form of transcripts upon completion of their academic year and to authorize you to verify information they have submitted in evaluating the use of the grant when possible reports will be obtained from the secondary school if no report is filed by the recipient or if reports indicate that the funds are not being used in furtherance of the purpose of the grant you will investigate while conducting the investigation you will withhold further payments from the grantee and will take reasonable steps to recover funds until you have determined that the funds are being used for their intended purpose you also represent that you will ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 e letter catalog number 58263t other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58263t
